DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Son (US 2015/0374342 A1), in view of Chang (WO 2013/055129 A2), and in view of Asafusa (US 7,698,948 B2).
	Regarding claim 1, Son teaches a high-intensity focused ultrasound (HIFU) therapeutic system (See Son: Para. [0003] (clarifying that a, "high-intensity focused ultrasound (HIFU) is generally used for treating (processing) a biological tissue such as cancer, tumor, and lesion. The treatment method using a high-intensity ultrasound") and Para. [0006] (providing that, "an ultrasound medical apparatus is provided ... [including] a treatment transducer configured to transmit a high-intensity ultrasound")), comprising: a first ultrasonic transmitter configured to transmit a high-intensity focused ultrasound therapeutic signal to a target (See Son: Para. [0003] (clarifying that a, "high-intensity focused ultrasound (HIFU) is generally used for treating (processing) a biological tissue such as cancer, tumor, and lesion. The treatment method using a high-intensity ultrasound") and Para. [0006] (providing that, "an ultrasound medical apparatus is provided ... [including] a treatment transducer configured to transmit a high-intensity ultrasound ... to a focal point")); and an ultrasonic imaging apparatus comprising: a second ultrasonic transmitter configured to alternately transmit a first imaging signal (See Son: Para. [0006] (providing that, "an ultrasound medical apparatus is provided, which includes an imaging transducer configured to transmit a first imaging ultrasound to a target object")) and a second imaging signal to the target (See Son: Para. [0006] (providing that, "an ultrasound medical apparatus is provided ... [including] a second imaging ultrasound transmitted at a time when the high-intensity ultrasound reaches the focal point")) … wherein the first imaging signal, the second imaging signal, and the high-intensity focused ultrasound therapeutic signal are synchronously transmitted to the target (See Son: Para. [0024] (clarifying that, "high-intensity ultrasound ... is transmitted by the treatment transducer ... based on a sort of synchronization between the imaging transducer ... and the treatment transducer ... the imaging transducer ... can determine the time when the high-intensity ultrasound reaches the focal point and transmit the second imaging ultrasound to the target object according to the arrival time of the high-intensity ultrasound. Such a synchronization can be set based on a distance information between the imaging transducer ... and the focal point") and Para. [0025] (stating that the, "ultrasound medical apparatus ... is capable of simultaneously providing the B-mode image and the C-mode image")); an echo receiver configured to receive a first echo signal corresponding to the first imaging signal (See Son: Para. [0006] (providing that, "an ultrasound medical apparatus is provided, which includes an imaging transducer configured to transmit a first imaging ultrasound to a target object, to receive a first echo signal reflected from the target object, and to generate a first reception signal based on the first echo signal")), a second echo signal corresponding to the second imaging signal (See Son: Para. [0028] (stating that the, "imaging transducer 110 includes an imaging transducer array, [which] transmits ... a second imaging ultrasound to a target object, and receives a … a second echo signal reflected from the target object")) … and a signal processor configured to perform a decoding operation on the first echo signal, the second echo signal ... to generate an encoded imaging signal (See Son: Para. [0029] (providing that an, "imaging transducer ... receives the first echo signal reflected from the target object, and forms the first reception signal based on the first echo signal ... the imaging transducer 110 further transmits the second imaging ultrasound to the target object at a time when the high-intensity ultrasound reaches the focal point, receives the second echo signal reflected in response to the second imaging ultrasound, and forms the second reception signal based on the second echo signal ... The second imaging ultrasound is transmitted to the target object at the time when the high-intensity ultrasound reaches the focal point, and then reflected second echo signal is received, which can detect the spot where ... the human tissue is changed by the high intensity ultrasound ... [so that] when the focal point is irradiated with ... high-intensity ultrasound ... the ultrasound is reflected") and Para. [0034] (clarifying that the, "image processing unit 130 generates a first image picture by using the first reception signal generated based on the first echo signal corresponding to the first imaging ultrasound from the imaging transducer 110. Further, the image processing unit 130 generates a second image picture by using the second reception signal generated based on the second echo signal corresponding to the second imaging ultrasound from the imaging transducer 110")), and therefore substantially what is described by claim 1. 
Furthermore, for the purposes of this examination Chang is being considered to explicitly teach wherein an interference signal is caused by the high-intensity focused ultrasound therapeutic signal (See Chang: Description, Technical-Field (providing that the, "present invention relates to a method for removing an HIFU interference signal"), Description, Background-Art, Para. 4 (clarifying that in, "long burst mode, where the length of the HIFU pulse is long, most areas are interfering, so the interference signal must be removed directly. Among them, interleaving technique can acquire continuous monitor image by adjusting pulse repetition frequency (PRF)"), and Description, Mode-For-Invention, Discussion of Fig. 20 (stating that as, "shown in FIG. 20 (a), when the length of the HIFU pulse is short, even the signal reflected from the farthest point is received within the corresponding pulse repetition interval (PRI) ... when the length of the pulse becomes more than 50% of the PRI as shown in FIG. 20 (b), interference between the PRI of the HIFU signal occurs")), while Son is being considered to implicitly teach wherein an interference signal is caused by the high-intensity focused ultrasound therapeutic signal (See Son: Para. [0006] (clarifying that, "an ultrasound medical apparatus is provided ...  [including] a treatment transducer configured to transmit a high-intensity ultrasound ... a focusing-location extracting unit configured to extract actual focal-point information by using a change amount of a second image picture that is generated based on a second imaging ultrasound transmitted at a time when the high-intensity ultrasound reaches the focal point, and a compensating unit configured to generate a compensation value based on the focal-point information and the actual focal point information and to apply the compensation value to the focal-point information") and Para. [0014] (providing, "a high-intensity ultrasound having an intensity lower than a predetermined output value on a target object or an affected area of a patient and using a reflected signal of the ultrasound, and when an error occurs between the focal point on the target object and the actual ultrasound focusing location, a distance of the focal point can be compensated by as much as the difference. According to some embodiments, a pre-targeting is performed to avail of the correct focus by transmitting an undamaging level of high-intensity ultrasound to a human tissue at the focal point, and a possible mismatch between the focal point on the target object and the actual ultrasound focusing location can be compensated by using an electronic compensation value without a physical movement")).
The teachings of Son and the teachings of Chang are considered to be analogous to the claimed invention because they are in the same field of ultrasonic therapeutic systems and real-time monitoring methods thereof. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine what is taught by the teachings of Son with the teachings of Chang to provide for what is described by claim 1. This is because Chang, Description, Mode-For-Invention, Para. 13 provides the motivation of, “overcom[ing] limited penetration. By using coding, [and as a result] the signal-to-noise ratio (SNR) is improved by improving the transmission energy by 15 to 20 dB without increasing the transmission peak voltage."
However, Son fails to teach wherein the first imaging signal and the second imaging signal form a complementary Golay code pair … and a signal processor configured to perform a decoding operation on ... the interference signal to generate an encoded imaging signal and a suppressed interference signal.
Nevertheless, Asafusa teaches wherein the first imaging signal and the second imaging signal form a complementary Golay code pair (See Asafusa: Col. 11, Lines 41-45 (stating that, "Golay codes are used for at least either one of code l and code 2, reception signals obtained by performing transmission and reception more than twice with inverse codes are added. Short pulse signals having amplitudes reflecting reflection intensities of an object are thereby obtained"), Col. 8 Lines 6-21 (providing that, "the transmission waveform generation means 24 generates a composite modulation code composed from two modulation codes ... Multiple kinds of modulation codes are stored beforehand in the code storage means 50 and 51, respectively. As the stored modulation codes, for example ... Golay codes ... can be used, and two or more kinds of desired codes among those are stored beforehand in the code storage means 50 and 51. The codes stored in the code storage means 50 and the codes stored in the code storage means 51 may be those of the same kind"), and Col. 14, Lines 59-61 (clarifying that for, "complementary type codes such as Golay codes, it is necessary to repeat transmission and reception more than twice")); and a signal processor configured to perform a decoding operation on ... the interference signal to generate an encoded imaging signal and a suppressed interference signal (See Asafusa: Col. 7, Lines 53-56 (stating that, "image reconstruction means 16 reconstructs an ultrasonogram ... on the basis of output signals of the reception 55 means 14"), Col. 9, Line 56 through Col. 10, Line 8 (providing that the, "reception means 14 is provided with ... first demodulators 40, a phasing addition means 42, a second demodulator 44, and a signal processing means 46 ... The first demodulators 40 perform the first stage demodulation that demodulates the encoding with the code l for each recep-tion signal. The phasing addition means 42 receives signals after the demodulation from all the first demodulators 40, and perform phasing and addition of the signals. Because the second demodulator 44 processes the reception signals bundled into one by phasing addition, a single second demodulator 44 is provided, and it performs the second stage demodulation that demodulates the encoding with code 2 for the reception signals"), and Col. 11, Lines 52-61 (clarifying that using, "the encoded transmission/reception techniques, undesired signals called time side lobe are generated before and after signals originally desired to be obtained, when energies of reception signals are converged along the time axis direction. The ultrasonic diagnostic apparatus of this embodiment provides the first advantage that the time side lobe can be reduced without increasing the circuit scale. Moreover, it also provides the second advantage that demodulation errors accompanying the focal stage change in the dynamic focus can be prevented")).
The teachings of Son, the teachings of Chang, and the teachings of Asafusa are considered to be analogous to the claimed invention because they are in the same field of ultrasonic therapeutic systems and real-time monitoring methods thereof. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine what is taught by the teachings of Son and the teachings of Chang with the teachings of Asafusa to provide for what is described by claim 1. This is because Asafusa, Column 2, Lines 8-11 provides the motivation of, “realiz[ing] encoded transmission and reception which can be performed with reduced time side lobe and suppressing increase of circuit scale."
Regarding claim 2, Son in view of Chang and in view of Asafusa teaches the high-intensity focused ultrasound therapeutic system according to claim 1 (See above discussion), and therefore substantially what is described by claim 2. 
Furthermore, Asafusa teaches wherein both the first imaging signal and the second imaging signal are 4^N bits, and N is a positive integer (See Asafusa: Col. 12, Lines 51-52 (providing for, "a case of using, for example, Golay codes … [having] code length of the modulation code is 64") and Col. 8 Lines 6-21 (providing that, "the transmission waveform generation means 24 generates a composite modulation code composed from two modulation codes ... Multiple kinds of modulation codes are stored beforehand in the code storage means 50 and 51, respectively. As the stored modulation codes, for example ... Golay codes ... can be used, and two or more kinds of desired codes among those are stored beforehand in the code storage means 50 and 51. The codes stored in the code storage means 50 and the codes stored in the code storage means 51 may be those of the same kind"); Fig. 3, (showing, "code2" as "GOLAY CODE" having four bits indicated by the "+1" and "-1" symbols and "codeX")).
The teachings of Son, the teachings of Chang, and the teachings of Asafusa are considered to be analogous to the claimed invention because they are in the same field of ultrasonic therapeutic systems and real-time monitoring methods thereof. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine what is taught by the teachings of Son with the teachings of Chang and the teachings of Asafusa to provide for what is described by claim 2. This is because Chang, Description, Mode-For-Invention, Para. 13 provides the motivation of, “overcom[ing] limited penetration. By using coding, [and as a result] the signal-to-noise ratio (SNR) is improved by improving the transmission energy by 15 to 20 dB without increasing the transmission peak voltage" and Asafusa, Column 2, Lines 8-11 provides the motivation of, “realiz[ing] encoded transmission and reception which can be performed with reduced time side lobe and suppressing increase of circuit scale."
Regarding claim 3, Son in view of Chang and in view of Asafusa teaches the high-intensity focused ultrasound therapeutic system according to claim 1 (See above discussion), and therefore substantially what is described by claim 3. 
Furthermore, Chang teaches wherein a bit period length of the first imaging signal and a bit period length of the second imaging signal are (2a+1)/4 times a period length of the high-intensity focused ultrasound therapeutic signal, and a is an integer greater than or equal to 0 (See Chang: Description, Technical-Field (providing that the, "present invention relates to a method for removing an HIFU interference signal"), Description, Background-Art, Para. 4 (clarifying that in, "long burst mode, where the length of the HIFU pulse is long, most areas are interfering, so the interference signal must be removed directly. Among them, interleaving technique can acquire continuous monitor image by adjusting pulse repetition frequency (PRF)"), and Description, Mode-For-Invention, Discussion of Fig. 20 (stating that as, "shown in FIG. 20 (a), when the length of the HIFU pulse is short, even the signal reflected from the farthest point is received within the corresponding pulse repetition interval (PRI) ... when the length of the pulse becomes more than 50% of the PRI as shown in FIG. 20 (b), interference between the PRI of the HIFU signal occurs"); Please note that for the purposes of this examination while Chang does not explicitly disclose the equation provided in this claim, Chang nevertheless provides prose which describes the relationship between the bit period length of the imaging signal and the period length of the therapeutic signal.).
The teachings of Son, the teachings of Chang, and the teachings of Asafusa are considered to be analogous to the claimed invention because they are in the same field of ultrasonic therapeutic systems and real-time monitoring methods thereof. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine what is taught by the teachings of Son with the teachings of Chang and the teachings of Asafusa to provide for what is described by claim 3. This is because Chang, Description, Mode-For-Invention, Para. 13 provides the motivation of, “overcom[ing] limited penetration. By using coding, [and as a result] the signal-to-noise ratio (SNR) is improved by improving the transmission energy by 15 to 20 dB without increasing the transmission peak voltage" and Asafusa, Column 2, Lines 8-11 provides the motivation of, “realiz[ing] encoded transmission and reception which can be performed with reduced time side lobe and suppressing increase of circuit scale.”
Regarding claim 4, Son in view of Chang and in view of Asafusa teaches the high-intensity focused ultrasound therapeutic system according to claim 1 (See above discussion), and therefore substantially what is described by claim 4. 
Furthermore, Chang teaches wherein a bit period length of the first imaging signal and a bit period length of the second imaging signal are (2a+2)/4 times a period length of the high-intensity focused ultrasound therapeutic signal, and a is an integer greater than or equal to 0 (See Chang: Description, Technical-Field (providing that the, "present invention relates to a method for removing an HIFU interference signal"), Description, Background-Art, Para. 4 (clarifying that in, "long burst mode, where the length of the HIFU pulse is long, most areas are interfering, so the interference signal must be removed directly. Among them, interleaving technique can acquire continuous monitor image by adjusting pulse repetition frequency (PRF)"), and Description, Mode-For-Invention, Discussion of Fig. 20 (stating that as, "shown in FIG. 20 (a), when the length of the HIFU pulse is short, even the signal reflected from the farthest point is received within the corresponding pulse repetition interval (PRI) ... when the length of the pulse becomes more than 50% of the PRI as shown in FIG. 20 (b), interference between the PRI of the HIFU signal occurs"); Please note that for the purposes of this examination while Chang does not explicitly disclose the equation provided in this claim, Chang nevertheless provides prose which describes the relationship between the bit period length of the imaging signal and the period length of the therapeutic signal.).
The teachings of Son, the teachings of Chang, and the teachings of Asafusa are considered to be analogous to the claimed invention because they are in the same field of ultrasonic therapeutic systems and real-time monitoring methods thereof. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine what is taught by the teachings of Son with the teachings of Chang and the teachings of Asafusa to provide for what is described by claim 4. This is because Chang, Description, Mode-For-Invention, Para. 13 provides the motivation of, “overcom[ing] limited penetration. By using coding, [and as a result] the signal-to-noise ratio (SNR) is improved by improving the transmission energy by 15 to 20 dB without increasing the transmission peak voltage" and Asafusa, Column 2, Lines 8-11 provides the motivation of, “realiz[ing] encoded transmission and reception which can be performed with reduced time side lobe and suppressing increase of circuit scale.”
Regarding claim 5, Son in view of Chang and in view of Asafusa teaches the high-intensity focused ultrasound therapeutic system according to claim 1 (See above discussion), and therefore substantially what is described by claim 5. 
Furthermore, Asafusa teaches wherein the decoding operation comprises: performing a convolution operation on the first echo signal through a first matching filter to generate a first operation result (See Asafusa: Col. 10, Lines 9-11 (providing that the, "first demodulator 40 is provided with a register 60 for signals, a demodulation code storage means 64, a register 66 for coefficients, and a first demodulation filter 62"), Col. 10, Lines 19-23 (clarifying that the, "demodulation code storage means 64 outputs decoding codes (decodel) of the kinds corresponding to the codes used as the codel in the transmission means 12 to the register 66 for coefficients in accordance with a direction from the controller 20"), Col. 10, Lines 40-42 (stating that the, "first demodulation filter 62 operates as a matched filter, a mismatched filter, or a deconvolution filter through an operation of codel and decodel"), and Col. 10, Lines 48-52 (providing that when the, "code1 consists of Golay codes, matched filter coefficients which are reversed coefficients of the codel for the time axis are used as decode 1, and the first demodulation filter 62 operates as a matched filter which executes a product summing up operation for these")); performing the convolution operation on the second echo signal through a second matching filter to generate a second operation result (See Asafusa: Col. 11, Lines 7-11 (stating that the, "second demodulator 44 has the same configuration as the first demodulator 40 ... and is provided with a register 68 for signals, a demodulation code storage means 72, a register 74 for coefficients, and a second demodu-lation filter 70"), Col. 11, Lines 16-19 (providing that the, “demodulation code storage means 72 outputs decode2 corresponding to code2 chosen in the transmission means 12 to the register 74 for coefficients in accordance with a direction from the controller 20"), Col. 10, Lines 40-42 (stating that the, "first demodulation filter 62 operates as a matched filter, a mismatched filter, or a deconvolution filter through an operation of codel and decodel"), and Col. 10, Lines 48-52 (providing that when the, "code1 consists of Golay codes, matched filter coefficients which are reversed coefficients of the codel for the time axis are used as decode 1, and the first demodulation filter 62 operates as a matched filter which executes a product summing up operation for these")); and calculating a sum of the first operation result and the second operation result to generate the encoded imaging signal (See Asafusa: Col. 11, Lines 36-50 (clarifying that the, "reception signals demodulated in two steps by the reception means 14 as described above are sent to the signal processing means 46, and subjected to a predetermined signal processing directed by the controller 20 as required. For example, when complementation type codes such as the Golay codes are used ... reception signals obtained by performing transmission and reception ... are added ... [and the] image reconstruction means 16 reconstitutes an ultrasonogram (for example, B-mode image, M-mode image etc.) by performing signal processed image reconstruction, and displays it on the display 18")).
The teachings of Son, the teachings of Chang, and the teachings of Asafusa are considered to be analogous to the claimed invention because they are in the same field of ultrasonic therapeutic systems and real-time monitoring methods thereof. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine what is taught by the teachings of Son with the teachings of Chang and the teachings of Asafusa to provide for what is described by claim 5. This is because Chang, Description, Mode-For-Invention, Para. 13 provides the motivation of, “overcom[ing] limited penetration. By using coding, [and as a result] the signal-to-noise ratio (SNR) is improved by improving the transmission energy by 15 to 20 dB without increasing the transmission peak voltage" and Asafusa, Column 2, Lines 8-11 provides the motivation of, “realiz[ing] encoded transmission and reception which can be performed with reduced time side lobe and suppressing increase of circuit scale.”
Regarding claim 6, Son in view of Chang and in view of Asafusa teaches the high-intensity focused ultrasound therapeutic system according to claim 5 (See above discussion), and therefore substantially what is described by claim 6. 
Furthermore, Chang teaches wherein the decoding operation further comprises: performing the convolution operation on the interference signal (See Chang: Description, Tech-Problem to Tech-Solution (providing that the, "first problem to be solved by the present invention is to provide a HIFU interference cancellation method that can obtain a monitor image by removing the HIFU interference irrespective of the length of the HIFU ... [and that in] order to achieve the first object, the present invention comprises the steps of: transmitting at least two or more HIFU signals while the phase difference from each other, transmitting the image ultrasound signal; If the at least two HIFU signals and the image ultrasound signal are reflected from an object, receiving an ultrasound signal including the reflected HIFU signal and the image ultrasound signal; And summing the received ultrasonic signals to remove fundamental frequency components and harmonic frequency components of the HIFU signal included in the received ultrasonic signals") and Description, Tech-Solution, Para. 5 (stating that by, "passing the received ultrasonic signal through a band cut filter or a notch filter, one or more of even-numbered harmonic frequency components of the HIFU signal included in the received ultrasonic signal may be removed, and the received ultrasonic signal may be The image ultrasonic signal may be selected by passing a band pass filter having a frequency band of the image ultrasonic signal as a bandwidth")) through the first matching filter to generate a third operation result (See Chang: Description, Mode-For-Invention, Para. 13 (clarifying that, "image ultrasound signal may be … a golay code") and Description, Mode-For-Invention, Para. 3 (providing a, "HIFU interference cancellation method using a pulse inversion according to an embodiment of the present invention in the phase modulation (phase modulation) method of the pulse inversion (PI: pulse inversion) and the bandpass (bandpass) filter or band-pass filter in real time interference")); performing the convolution operation on the interference signal (See Chang: Description, Tech-Problem to Tech-Solution (providing that the, "first problem to be solved by the present invention is to provide a HIFU interference cancellation method that can obtain a monitor image by removing the HIFU interference irrespective of the length of the HIFU ... [and that in] order to achieve the first object, the present invention comprises the steps of: transmitting at least two or more HIFU signals while the phase difference from each other, transmitting the image ultrasound signal; If the at least two HIFU signals and the image ultrasound signal are reflected from an object, receiving an ultrasound signal including the reflected HIFU signal and the image ultrasound signal; And summing the received ultrasonic signals to remove fundamental frequency components and harmonic frequency components of the HIFU signal included in the received ultrasonic signals"), Description, Tech-Solution, Para. 5 (stating that by, "passing the received ultrasonic signal through a band cut filter or a notch filter, one or more of even-numbered harmonic frequency components of the HIFU signal included in the received ultrasonic signal may be removed, and the received ultrasonic signal may be The image ultrasonic signal may be selected by passing a band pass filter having a frequency band of the image ultrasonic signal as a bandwidth"), and Description, Mode-For-Invention, Para. 26 (clarifying that the, "control unit controls the HIFU signal transmitter 101 to transmit the HIFU signal twice so that the HIFU signal transmitter 101 has a 180 degree phase difference")) through the second matching filter to generate a fourth operation result (See Chang: Description, Mode-For-Invention, Para. 13 (clarifying that, "image ultrasound signal may be … a golay code") and Description, Mode-For-Invention, Para. 3 (providing a, "HIFU interference cancellation method using a pulse inversion according to an embodiment of the present invention in the phase modulation (phase modulation) method of the pulse inversion (PI: pulse inversion) and the bandpass (bandpass) filter or band-pass filter in real time interference")); and calculating a sum of the third operation result and the fourth operation result to generate the suppressed interference signal (See Chang: Description, Mode-For-Invention, Para. 21 (stating that the, "ultrasonic signals including the two types of HIFU signal components are summed. The sum of the ultrasonic signals removes the fundamental frequency component and the odd harmonic frequency component  of the HIFU signal") and Description, Mode-For-Invention, Discussion of Step 2420 (clarifying that the, "signals containing the two types of HIFU signal components are summed. Summing up the signals removes the fundamental frequency components and odd- numbered harmonic frequency components of the HIFU signal. When the received signal is stored and the signal of the next frame is received, the previous frame signal and the newly received signal are summed")).
The teachings of Son, the teachings of Chang, and the teachings of Asafusa are considered to be analogous to the claimed invention because they are in the same field of ultrasonic therapeutic systems and real-time monitoring methods thereof. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine what is taught by the teachings of Son with the teachings of Chang and the teachings of Asafusa to provide for what is described by claim 6. This is because Chang, Description, Mode-For-Invention, Para. 13 provides the motivation of, “overcom[ing] limited penetration. By using coding, [and as a result] the signal-to-noise ratio (SNR) is improved by improving the transmission energy by 15 to 20 dB without increasing the transmission peak voltage" and Asafusa, Column 2, Lines 8-11 provides the motivation of, “realiz[ing] encoded transmission and reception which can be performed with reduced time side lobe and suppressing increase of circuit scale.”
Regarding claim 7, Son teaches a real-time monitoring method of a high-intensity focused ultrasound (HIFU) therapeutic system (See Son: Para. [0003] (clarifying that a, "high-intensity focused ultrasound (HIFU) is generally used for treating (processing) a biological tissue such as cancer, tumor, and lesion. The treatment method using a high-intensity ultrasound") and Para. [0006] (providing that, "an ultrasound medical apparatus is provided ... [including] a treatment transducer configured to transmit a high-intensity ultrasound")) comprising: transmitting a high-intensity focused ultrasound therapeutic signal to a target (See Son: Para. [0003] (clarifying that a, "high-intensity focused ultrasound (HIFU) is generally used for treating (processing) a biological tissue such as cancer, tumor, and lesion. The treatment method using a high-intensity ultrasound") and Para. [0006] (providing that, "an ultrasound medical apparatus is provided ... [including] a treatment transducer configured to transmit a high-intensity ultrasound ... to a focal point")); alternately transmitting a first imaging signal (See Son: Para. [0006] (providing that, "an ultrasound medical apparatus is provided, which includes an imaging transducer configured to transmit a first imaging ultrasound to a target object")) and a second imaging signal to the target (See Son: Para. [0006] (providing that, "an ultrasound medical apparatus is provided ... [including] a second imaging ultrasound transmitted at a time when the high-intensity ultrasound reaches the focal point")) … wherein the first imaging signal, the second imaging signal, and the high-intensity focused ultrasound therapeutic signal are synchronously transmitted to the target (See Son: Para. [0024] (clarifying that, "high-intensity ultrasound ... is transmitted by the treatment transducer ... based on a sort of synchronization between the imaging transducer ... and the treatment transducer ... the imaging transducer ... can determine the time when the high-intensity ultrasound reaches the focal point and transmit the second imaging ultrasound to the target object according to the arrival time of the high-intensity ultrasound. Such a synchronization can be set based on a distance information between the imaging transducer ... and the focal point") and Para. [0025] (stating that the, "ultrasound medical apparatus ... is capable of simultaneously providing the B-mode image and the C-mode image")); receiving a first echo signal corresponding to the first imaging signal (See Son: Para. [0006] (providing that, "an ultrasound medical apparatus is provided, which includes an imaging transducer configured to transmit a first imaging ultrasound to a target object, to receive a first echo signal reflected from the target object, and to generate a first reception signal based on the first echo signal")), a second echo signal corresponding to the second imaging signal (See Son: Para. [0028] (stating that the, "imaging transducer 110 includes an imaging transducer array, [which] transmits ... a second imaging ultrasound to a target object, and receives a … a second echo signal reflected from the target object")); and performing a decoding operation on the first echo signal, the second echo signal … to generate an encoded imaging signal (See Son: Para. [0029] (providing that an, "imaging transducer ... receives the first echo signal reflected from the target object, and forms the first reception signal based on the first echo signal ... the imaging transducer 110 further transmits the second imaging ultrasound to the target object at a time when the high-intensity ultrasound reaches the focal point, receives the second echo signal reflected in response to the second imaging ultrasound, and forms the second reception signal based on the second echo signal ... The second imaging ultrasound is transmitted to the target object at the time when the high-intensity ultrasound reaches the focal point, and then reflected second echo signal is received, which can detect the spot where ... the human tissue is changed by the high intensity ultrasound ... [so that] when the focal point is irradiated with ... high-intensity ultrasound ... the ultrasound is reflected") and Para. [0034] (clarifying that the, "image processing unit 130 generates a first image picture by using the first reception signal generated based on the first echo signal corresponding to the first imaging ultrasound from the imaging transducer 110. Further, the image processing unit 130 generates a second image picture by using the second reception signal generated based on the second echo signal corresponding to the second imaging ultrasound from the imaging transducer 110")), and therefore substantially what is described by claim 7. 
Furthermore, for the purposes of this examination Chang is being considered to explicitly teach wherein an interference signal caused by the high-intensity focused ultrasound therapeutic signal (See Chang: Description, Technical-Field (providing that the, "present invention relates to a method for removing an HIFU interference signal"), Description, Background-Art, Para. 4 (clarifying that in, "long burst mode, where the length of the HIFU pulse is long, most areas are interfering, so the interference signal must be removed directly. Among them, interleaving technique can acquire continuous monitor image by adjusting pulse repetition frequency (PRF)"), and Description, Mode-For-Invention, Discussion of Fig. 20 (stating that as, "shown in FIG. 20 (a), when the length of the HIFU pulse is short, even the signal reflected from the farthest point is received within the corresponding pulse repetition interval (PRI) ... when the length of the pulse becomes more than 50% of the PRI as shown in FIG. 20 (b), interference between the PRI of the HIFU signal occurs")), while Son is being considered to implicitly teach an interference signal is caused by the high-intensity focused ultrasound therapeutic signal (See Son: Para. [0006] (clarifying that, "an ultrasound medical apparatus is provided ...  [including] a treatment transducer configured to transmit a high-intensity ultrasound ... a focusing-location extracting unit configured to extract actual focal-point information by using a change amount of a second image picture that is generated based on a second imaging ultrasound transmitted at a time when the high-intensity ultrasound reaches the focal point, and a compensating unit configured to generate a compensation value based on the focal-point information and the actual focal point information and to apply the compensation value to the focal-point information") and Para. [0014] (providing, "a high-intensity ultrasound having an intensity lower than a predetermined output value on a target object or an affected area of a patient and using a reflected signal of the ultrasound, and when an error occurs between the focal point on the target object and the actual ultrasound focusing location, a distance of the focal point can be compensated by as much as the difference. According to some embodiments, a pre-targeting is performed to avail of the correct focus by transmitting an undamaging level of high-intensity ultrasound to a human tissue at the focal point, and a possible mismatch between the focal point on the target object and the actual ultrasound focusing location can be compensated by using an electronic compensation value without a physical movement")).
The teachings of Son and the teachings of Chang are considered to be analogous to the claimed invention because they are in the same field of ultrasonic therapeutic systems and real-time monitoring methods thereof. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine what is taught by the teachings of Son with the teachings of Chang to provide for what is described by claim 7. This is because Chang, Description, Mode-For-Invention, Para. 13 provides the motivation of, “overcom[ing] limited penetration. By using coding, [and as a result] the signal-to-noise ratio (SNR) is improved by improving the transmission energy by 15 to 20 dB without increasing the transmission peak voltage."
However, Son fails to teach wherein the first imaging signal and the second imaging signal form a complementary Golay code pair … and performing a decoding operation on … the interference signal to generate an encoded imaging signal and a suppressed interference signal.
Nevertheless, Asafusa teaches wherein the first imaging signal and the second imaging signal form a complementary Golay code pair (See Asafusa: Col. 11, Lines 41-45 (stating that, "Golay codes are used for at least either one of code l and code 2, reception signals obtained by performing transmission and reception more than twice with inverse codes are added. Short pulse signals having amplitudes reflecting reflection intensities of an object are thereby obtained"), Col. 8 Lines 6-21 (providing that, "the transmission waveform generation means 24 generates a composite modulation code composed from two modulation codes ... Multiple kinds of modulation codes are stored beforehand in the code storage means 50 and 51, respectively. As the stored modulation codes, for example ... Golay codes ... can be used, and two or more kinds of desired codes among those are stored beforehand in the code storage means 50 and 51. The codes stored in the code storage means 50 and the codes stored in the code storage means 51 may be those of the same kind"), and Col. 14, Lines 59-61 (clarifying that for, "complementary type codes such as Golay codes, it is necessary to repeat transmission and reception more than twice")); and performing a decoding operation on … the interference signal to generate an encoded imaging signal and a suppressed interference signal (See Asafusa: Col. 7, Lines 53-56 (stating that, "image reconstruction means 16 reconstructs an ultrasonogram ... on the basis of output signals of the reception 55 means 14"), Col. 9, Line 56 through Col. 10, Line 8 (providing that the, "reception means 14 is provided with ... first demodulators 40, a phasing addition means 42, a second demodulator 44, and a signal processing means 46 ... The first demodulators 40 perform the first stage demodulation that demodulates the encoding with the code l for each recep-tion signal. The phasing addition means 42 receives signals after the demodulation from all the first demodulators 40, and perform phasing and addition of the signals. Because the second demodulator 44 processes the reception signals bundled into one by phasing addition, a single second demodulator 44 is provided, and it performs the second stage demodulation that demodulates the encoding with code 2 for the reception signals"), and Col. 11, Lines 52-61 (clarifying that using, "the encoded transmission/reception techniques, undesired signals called time side lobe are generated before and after signals originally desired to be obtained, when energies of reception signals are converged along the time axis direction. The ultrasonic diagnostic apparatus of this embodiment provides the first advantage that the time side lobe can be reduced without increasing the circuit scale. Moreover, it also provides the second advantage that demodulation errors accompanying the focal stage change in the dynamic focus can be prevented")).
The teachings of Son, the teachings of Chang, and the teachings of Asafusa are considered to be analogous to the claimed invention because they are in the same field of ultrasonic therapeutic systems and real-time monitoring methods thereof. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine what is taught by the teachings of Son and the teachings of Chang with the teachings of Asafusa to provide for what is described by claim 7. This is because Asafusa, Column 2, Lines 8-11 provides the motivation of, “realiz[ing] encoded transmission and reception which can be performed with reduced time side lobe and suppressing increase of circuit scale."
Regarding claim 8, Son in view of Chang and in view of Asafusa teaches the real-time monitoring method of the high-intensity focused ultrasound therapeutic system according to claim 7 (See above discussion), and therefore substantially what is described by claim 8. 
Furthermore, Asafusa teaches wherein both the first imaging signal and the second imaging signal are 4^N bits, and N is a positive integer (See Asafusa: Col. 12, Lines 51-52 (providing for, "a case of using, for example, Golay codes … [having] code length of the modulation code is 64") and Col. 8 Lines 6-21 (providing that, "the transmission waveform generation means 24 generates a composite modulation code composed from two modulation codes ... Multiple kinds of modulation codes are stored beforehand in the code storage means 50 and 51, respectively. As the stored modulation codes, for example ... Golay codes ... can be used, and two or more kinds of desired codes among those are stored beforehand in the code storage means 50 and 51. The codes stored in the code storage means 50 and the codes stored in the code storage means 51 may be those of the same kind"); Fig. 3, (showing, "code2" as "GOLAY CODE" having four bits indicated by the "+1" and "-1" symbols and "codeX")).
The teachings of Son, the teachings of Chang, and the teachings of Asafusa are considered to be analogous to the claimed invention because they are in the same field of ultrasonic therapeutic systems and real-time monitoring methods thereof. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine what is taught by the teachings of Son with the teachings of Chang and the teachings of Asafusa to provide for what is described by claim 8. This is because Chang, Description, Mode-For-Invention, Para. 13 provides the motivation of, “overcom[ing] limited penetration. By using coding, [and as a result] the signal-to-noise ratio (SNR) is improved by improving the transmission energy by 15 to 20 dB without increasing the transmission peak voltage" and Asafusa, Column 2, Lines 8-11 provides the motivation of, “realiz[ing] encoded transmission and reception which can be performed with reduced time side lobe and suppressing increase of circuit scale.”
Regarding claim 9, Son in view of Chang and in view of Asafusa teaches the real-time monitoring method of the high-intensity focused ultrasound therapeutic system according to claim 7 (See above discussion), and therefore substantially what is described by claim 9. 
Furthermore, Chang teaches wherein a bit period length of the first imaging signal and a bit period length of the second imaging signal are (2a+1)/4 times a period length of the high-intensity focused ultrasound therapeutic signal, and a is an integer greater than or equal to 0 (See Chang: Description, Technical-Field (providing that the, "present invention relates to a method for removing an HIFU interference signal"), Description, Background-Art, Para. 4 (clarifying that in, "long burst mode, where the length of the HIFU pulse is long, most areas are interfering, so the interference signal must be removed directly. Among them, interleaving technique can acquire continuous monitor image by adjusting pulse repetition frequency (PRF)"), and Description, Mode-For-Invention, Discussion of Fig. 20 (stating that as, "shown in FIG. 20 (a), when the length of the HIFU pulse is short, even the signal reflected from the farthest point is received within the corresponding pulse repetition interval (PRI) ... when the length of the pulse becomes more than 50% of the PRI as shown in FIG. 20 (b), interference between the PRI of the HIFU signal occurs")).
The teachings of Son, the teachings of Chang, and the teachings of Asafusa are considered to be analogous to the claimed invention because they are in the same field of ultrasonic therapeutic systems and real-time monitoring methods thereof. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine what is taught by the teachings of Son with the teachings of Chang and the teachings of Asafusa to provide for what is described by claim 9. This is because Chang, Description, Mode-For-Invention, Para. 13 provides the motivation of, “overcom[ing] limited penetration. By using coding, [and as a result] the signal-to-noise ratio (SNR) is improved by improving the transmission energy by 15 to 20 dB without increasing the transmission peak voltage" and Asafusa, Column 2, Lines 8-11 provides the motivation of, “realiz[ing] encoded transmission and reception which can be performed with reduced time side lobe and suppressing increase of circuit scale.”
Regarding claim 10, Son in view of Chang and in view of Asafusa teaches the real-time monitoring method of the high-intensity focused ultrasound therapeutic system according to claim 7 (See above discussion), and therefore substantially what is described by claim 10. 
Furthermore, Chang teaches wherein a bit period length of the first imaging signal and a bit period length of the second imaging signal are (2a+2)/4 times a period length of the high-intensity focused ultrasound therapeutic signal, and a is an integer greater than or equal to 0 (See Chang: Description, Technical-Field (providing that the, "present invention relates to a method for removing an HIFU interference signal"), Description, Background-Art, Para. 4 (clarifying that in, "long burst mode, where the length of the HIFU pulse is long, most areas are interfering, so the interference signal must be removed directly. Among them, interleaving technique can acquire continuous monitor image by adjusting pulse repetition frequency (PRF)"), and Description, Mode-For-Invention, Discussion of Fig. 20 (stating that as, "shown in FIG. 20 (a), when the length of the HIFU pulse is short, even the signal reflected from the farthest point is received within the corresponding pulse repetition interval (PRI) ... when the length of the pulse becomes more than 50% of the PRI as shown in FIG. 20 (b), interference between the PRI of the HIFU signal occurs")).
The teachings of Son, the teachings of Chang, and the teachings of Asafusa are considered to be analogous to the claimed invention because they are in the same field of ultrasonic therapeutic systems and real-time monitoring methods thereof. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine what is taught by the teachings of Son with the teachings of Chang and the teachings of Asafusa to provide for what is described by claim 10. This is because Chang, Description, Mode-For-Invention, Para. 13 provides the motivation of, “overcom[ing] limited penetration. By using coding, [and as a result] the signal-to-noise ratio (SNR) is improved by improving the transmission energy by 15 to 20 dB without increasing the transmission peak voltage" and Asafusa, Column 2, Lines 8-11 provides the motivation of, “realiz[ing] encoded transmission and reception which can be performed with reduced time side lobe and suppressing increase of circuit scale.”
Regarding claim 11, Son in view of Chang and in view of Asafusa teaches the real-time monitoring method of the high-intensity focused ultrasound therapeutic system according to claim 7 (See above discussion), and therefore substantially what is described by claim 11. 
Furthermore, Asafusa teaches wherein the decoding operation comprises: performing a convolution operation on the first echo signal through a first matching filter to generate a first operation result (See Asafusa: Col. 10, Lines 9-11 (providing that the, "first demodulator 40 is provided with a register 60 for signals, a demodulation code storage means 64, a register 66 for coefficients, and a first demodulation filter 62"), Col. 10, Lines 19-23 (clarifying that the, "demodulation code storage means 64 outputs decoding codes (decodel) of the kinds corresponding to the codes used as the codel in the transmission means 12 to the register 66 for coefficients in accordance with a direction from the controller 20"), Col. 10, Lines 40-42 (stating that the, "first demodulation filter 62 operates as a matched filter, a mismatched filter, or a deconvolution filter through an operation of codel and decodel"), and Col. 10, Lines 48-52 (providing that when the, "code1 consists of Golay codes, matched filter coefficients which are reversed coefficients of the codel for the time axis are used as decode 1, and the first demodulation filter 62 operates as a matched filter which executes a product summing up operation for these")); performing the convolution operation on the second echo signal through a second matching filter to generate a second operation result (See Asafusa: Col. 11, Lines 7-11 (stating that the, "second demodulator 44 has the same configuration as the first demodulator 40 ... and is provided with a register 68 for signals, a demodulation code storage means 72, a register 74 for coefficients, and a second demodu-lation filter 70"), Col. 11, Lines 16-19 (providing that the, “demodulation code storage means 72 outputs decode2 corresponding to code2 chosen in the transmission means 12 to the register 74 for coefficients in accordance with a direction from the controller 20"), Col. 10, Lines 40-42 (stating that the, "first demodulation filter 62 operates as a matched filter, a mismatched filter, or a deconvolution filter through an operation of codel and decodel"), and Col. 10, Lines 48-52 (providing that when the, "code1 consists of Golay codes, matched filter coefficients which are reversed coefficients of the codel for the time axis are used as decode 1, and the first demodulation filter 62 operates as a matched filter which executes a product summing up operation for these")); and calculating a sum of the first operation result and the second operation result to generate the encoded imaging signal (See Asafusa: Col. 11, Lines 36-50 (clarifying that the, "reception signals demodulated in two steps by the reception means 14 as described above are sent to the signal processing means 46, and subjected to a predetermined signal processing directed by the controller 20 as required. For example, when complementation type codes such as the Golay codes are used ... reception signals obtained by performing transmission and reception ... are added ... [and the] image reconstruction means 16 reconstitutes an ultrasonogram (for example, B-mode image, M-mode image etc.) by performing signal processed image reconstruction, and displays it on the display 18")).
The teachings of Son, the teachings of Chang, and the teachings of Asafusa are considered to be analogous to the claimed invention because they are in the same field of ultrasonic therapeutic systems and real-time monitoring methods thereof. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine what is taught by the teachings of Son with the teachings of Chang and the teachings of Asafusa to provide for what is described by claim 11. This is because Chang, Description, Mode-For-Invention, Para. 13 provides the motivation of, “overcom[ing] limited penetration. By using coding, [and as a result] the signal-to-noise ratio (SNR) is improved by improving the transmission energy by 15 to 20 dB without increasing the transmission peak voltage" and Asafusa, Column 2, Lines 8-11 provides the motivation of, “realiz[ing] encoded transmission and reception which can be performed with reduced time side lobe and suppressing increase of circuit scale.”
Regarding claim 12, Son in view of Chang and in view of Asafusa teaches the real-time monitoring method of the high-intensity focused ultrasound therapeutic system according to claim 11 (See above discussion), and therefore substantially what is described by claim 12. 
Furthermore, Chang teaches wherein the decoding operation further comprises: performing the convolution operation on the interference signal (See Chang: Description, Tech-Problem to Tech-Solution (providing that the, "first problem to be solved by the present invention is to provide a HIFU interference cancellation method that can obtain a monitor image by removing the HIFU interference irrespective of the length of the HIFU ... [and that in] order to achieve the first object, the present invention comprises the steps of: transmitting at least two or more HIFU signals while the phase difference from each other, transmitting the image ultrasound signal; If the at least two HIFU signals and the image ultrasound signal are reflected from an object, receiving an ultrasound signal including the reflected HIFU signal and the image ultrasound signal; And summing the received ultrasonic signals to remove fundamental frequency components and harmonic frequency components of the HIFU signal included in the received ultrasonic signals") and Description, Tech-Solution, Para. 5 (stating that by, "passing the received ultrasonic signal through a band cut filter or a notch filter, one or more of even-numbered harmonic frequency components of the HIFU signal included in the received ultrasonic signal may be removed, and the received ultrasonic signal may be The image ultrasonic signal may be selected by passing a band pass filter having a frequency band of the image ultrasonic signal as a bandwidth")) through the first matching filter to generate a third operation result (See Chang: Description, Mode-For-Invention, Para. 13 (clarifying that, "image ultrasound signal may be … a golay code") and Description, Mode-For-Invention, Para. 3 (providing a, "HIFU interference cancellation method using a pulse inversion according to an embodiment of the present invention in the phase modulation (phase modulation) method of the pulse inversion (PI: pulse inversion) and the bandpass (bandpass) filter or band-pass filter in real time interference")); performing the convolution operation on the interference signal (See Chang: Description, Tech-Problem to Tech-Solution (providing that the, "first problem to be solved by the present invention is to provide a HIFU interference cancellation method that can obtain a monitor image by removing the HIFU interference irrespective of the length of the HIFU ... [and that in] order to achieve the first object, the present invention comprises the steps of: transmitting at least two or more HIFU signals while the phase difference from each other, transmitting the image ultrasound signal; If the at least two HIFU signals and the image ultrasound signal are reflected from an object, receiving an ultrasound signal including the reflected HIFU signal and the image ultrasound signal; And summing the received ultrasonic signals to remove fundamental frequency components and harmonic frequency components of the HIFU signal included in the received ultrasonic signals"), Description, Tech-Solution, Para. 5 (stating that by, "passing the received ultrasonic signal through a band cut filter or a notch filter, one or more of even-numbered harmonic frequency components of the HIFU signal included in the received ultrasonic signal may be removed, and the received ultrasonic signal may be The image ultrasonic signal may be selected by passing a band pass filter having a frequency band of the image ultrasonic signal as a bandwidth"), and Description, Mode-For-Invention, Para. 26 (clarifying that the, "control unit controls the HIFU signal transmitter 101 to transmit the HIFU signal twice so that the HIFU signal transmitter 101 has a 180 degree phase difference")) through the second matching filter to generate a fourth operation result (See Chang: Description, Mode-For-Invention, Para. 13 (clarifying that, "image ultrasound signal may be … a golay code") and Description, Mode-For-Invention, Para. 3 (providing a, "HIFU interference cancellation method using a pulse inversion according to an embodiment of the present invention in the phase modulation (phase modulation) method of the pulse inversion (PI: pulse inversion) and the bandpass (bandpass) filter or band-pass filter in real time interference")); and calculating a sum of the third operation result and the fourth operation result to generate the suppressed interference signal (See Chang: Description, Mode-For-Invention, Para. 21 (stating that the, "ultrasonic signals including the two types of HIFU signal components are summed. The sum of the ultrasonic signals removes the fundamental frequency component and the odd harmonic frequency component  of the HIFU signal") and Description, Mode-For-Invention, Discussion of Step 2420 (clarifying that the, "signals containing the two types of HIFU signal components are summed. Summing up the signals removes the fundamental frequency components and odd- numbered harmonic frequency components of the HIFU signal. When the received signal is stored and the signal of the next frame is received, the previous frame signal and the newly received signal are summed")).
The teachings of Son, the teachings of Chang, and the teachings of Asafusa are considered to be analogous to the claimed invention because they are in the same field of ultrasonic therapeutic systems and real-time monitoring methods thereof. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine what is taught by the teachings of Son with the teachings of Chang and the teachings of Asafusa to provide for what is described by claim 12. This is because Chang, Description, Mode-For-Invention, Para. 13 provides the motivation of, “overcom[ing] limited penetration. By using coding, [and as a result] the signal-to-noise ratio (SNR) is improved by improving the transmission energy by 15 to 20 dB without increasing the transmission peak voltage" and Asafusa, Column 2, Lines 8-11 provides the motivation of, “realiz[ing] encoded transmission and reception which can be performed with reduced time side lobe and suppressing increase of circuit scale.”
Response to Arguments
	The Amendment filed June 15, 2022 has been entered. Applicant’s amendments have overcome each and every objection to the drawings previously set forth in the Non-Final Office Action mailed April 05, 2022. Applicant’s amendments have overcome each and every rejection of the claims under 35 U.S.C. 112(b) previously set forth in the Non-Final Office Action mailed April 05, 2022. Applicant’s amendments to the claims 1 and 7 have changed the scope of those claims and therefore the claims which depend from amended claims 1 and 7, that is, claims 2-6 and 8-12 have all accordingly changed in scope as well. As necessitated by the amendments which changed the scope of claims 1-12 and as discussed in detail above, the Examiner has modified the prior art based rejection of those claims which were previously set forth in the Non-Final Office Action mailed April 05, 2022. Otherwise, Applicant’s arguments filed June 15, 2022 have been fully considered but are not persuasive.
	The Applicant asserts on page 12 of the Response:
Applicant respectfully submits that … the amended independent claim 1 should stand novel and non-obvious over the prior arts of record …

	In response the Examiner acknowledges that in light of Applicant’s scope changing amendments the portions relied upon in the prior art made of record in the Non-Final Office Action mailed April 05, 2022 does not teach the claim as amended. However, as provided in detail above, Son in view of Chang and Asafusa nevertheless teaches each and every limitation of the claims as amended. Therefore, the Examiner respectfully disagrees with Applicant’s assertion that, “the amended independent claim 1 should stand novel and non-obvious over the prior arts of record.”
The Applicant asserts on pages 12-13 of the Response:
Son's para. [0006] teaches that extracting actual focal-point information by using a change amount of a second image picture that is generated based on a second imaging ultrasound transmitted at a time when the high-intensity ultrasound reaches the focal point. Son's para. [0024] teaches that the second imaging ultrasound is transmitted to the target object by the imaging transducer 110 at a time when a high-intensity ultrasound is transmitted by a treatment transducer 112 and reaches a focal point. In other words, the time at which the imaging transducer transmits the second imaging ultrasound is related to the time at which the high-intensity ultrasound reaches the focus. However, Son's imaging transducer does not necessarily transmit the first imaging ultrasound and the second imaging ultrasound alternately. Therefore, Son does not disclose the feature ''alternately transmit a first imaging signal and a second imaging signal to the target" as claimed in the amended independent claim 1.
	
	In response the Examiner respectfully disagrees with Applicant’s assertion that “Son does not disclose the feature 'alternately transmit a first imaging signal and a second imaging signal to the target' as claimed in the amended independent claim 1.” In supporting this assertion Applicant states that, “Son's imaging transducer does not necessarily transmit the first imaging ultrasound and the second imaging ultrasound alternately.” However, this reasoning is not considered persuasive because it takes an overly narrow interpretation as to how the prior art may read upon amended independent claim 1. That is, the fact that the Son reference may be understood to provide the first imaging ultrasound and the second imaging ultrasound in a manner which is something considered non-alternately does not preclude Son from teaching that, “the first imaging ultrasound and the second imaging ultrasound [are provided in a manner which is considered] alternately,” as suggested. For at least these reasons, and those provided above and in the Non-Final Office Action mailed April 05, 2022 Applicant’s arguments are not considered persuasive.
The Applicant asserts on pages 13-15 of the Response:

In addition to the above difference, Applicant believes that the differences between the cited cases and the technology in this case are as follows …
… Son, Chang and Asafusa do not disclose, teach, or reasonably suggest each and every feature claimed in the amended independent claim 1. 

	In response the Examiner respectfully disagrees with Applicant’s assertion that, “Son, Chang and Asafusa do not disclose, teach, or reasonably suggest each and every feature claimed in the amended independent claim 1.” In supporting this assertion the Applicant points to several purported differences between these individual references and the “technical feature of the present application.” However, this misconstrues the nature of the 35 U.S.C. 103  rejection set forth above and in the Non-Final Office Action mailed April 05, 2022. Without conceding to the differences suggested by Applicant on pages 13-15 of the Response, the fact that any single reference relied upon in making the 35 U.S.C. 103 rejection differs from the amended independent claim 1 is not considered persuasive to support a finding of allowability over the prior art of record. For at least these reasons, those provided above and in the Non-Final Office Action mailed April 05, 2022, and under the principles of the broadest reasonable interpretation of the claims, Applicant’s arguments are not considered persuasive. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRENTON D. HATHERILL whose telephone number is (571)272-5406. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTOPHER KOHARSKI can be reached on (571) 272-7230. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.



/Trenton D. Hatherill/Examiner, Art Unit 3793                                                                                                                                                                                                        
/SERKAN AKAR/Primary Examiner, Art Unit 3793